Exhibit 10.59
Amendment to Immediately Exercisable Non-Qualified Stock Option Agreement
     THIS AMENDMENT TO IMMEDIATELY EXERCISABLE NON-QUALIFIED STOCK OPTION
AGREEMENT (the "Amendment”) is entered into as of February 2, 2009, by and
between Power Integrations, Inc. (the "Company”) and Balu Balakrishnan (the
“Optionee”). Pursuant to that certain Stipulation of Compromise and Settlement
approved by the United States District Court, Northern District of California on
July 18, 2008, effective January 26, 2009, this Amendment amends that certain
Immediately Exercisable Non-Qualified Stock Option Agreement (the “Original
Agreement”) for option grant # 002078, granted on February 21, 2002 only as
expressly set forth herein. All terms not defined herein shall have the meanings
as set forth in the Original Agreement.
     The Company has granted to the Optionee pursuant to the Power Integrations,
Inc. 1997 Stock Option Plan (the “Plan”) an option to purchase certain shares of
Stock, upon the terms and conditions set forth in the Original Agreement (the
“Option”). The Option shall in all respects be subject to the terms and
conditions of the Plan and the Original Agreement, as amended pursuant to this
Amendment.
     The exercise price for 50,000 shares subject to the Option is hereby
amended from $14.82 to $21.20. In connection with this amendment, the Option
will be treated as a nonstatutory stock option. As of February 2, 2009, the
Option remains exercisable for the number of shares (less any shares as to which
the Option was exercised after January 28, 2009) and at the exercise prices as
set forth below.

          Number of Shares Exercise Price
86,887
  $ 14.82  
50,000
  $ 21.20  

     This Amendment, and the Original Agreement, as modified herein, together
constitute the entire understanding and agreement of the Optionee and the
Company with respect to the subject matter contained herein and there are no
agreements, understandings, restrictions, representations, or warranties among
the Optionee and the Company with respect to such subject matter other than
those as set forth or provided for herein.

 



--------------------------------------------------------------------------------



 



     This Amendment shall be governed by the laws of the State of California as
such laws are applied to agreements between California residents entered into
and to be performed entirely within the State of California.

                POWER INTEGRATIONS, INC.
 
            /s/ Bill Roeschlein           Bill Roeschlein     Chief Financial
Officer
 
       
 
  Address:   5245 Hellyer Avenue
 
      San Jose, CA 95138

Accepted and Agreed:

     
 
  Balu Balakrishnan

                Date: 2/2/09  /s/ Balu Balakrishnan                  

 